DETAILED ACTION

Allowable Subject Matter
The indicated allowability of claims 4, 6-9 and 11-12 are withdrawn in view of the newly discovered reference(s) to Crouch et al (US 2009/0128413 A1) and Phillips et al (US 2005/0206568 A1) [both newly cited].  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 14-16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crouch et al (US 2009/0128413 A1) [newly cited].
Crouch et al in figures 1-16 disclose an antenna element comprising: a three-dimensional (3D) structure comprising a substrate layer 12 having a first surface 14 and a second surface 16, a radiating structure 18 disposed on the first surface of the substrate layer and configured to radiate in a defined polarization (abstract, paragraph 14); a first pair of feed ports 22 disposed on the second surface of the substrate layer and conductively coupled to the radiating structure, the first pair of feed ports disposed linearly in a first axis parallel to the radiating structure; a second pair of feed ports 22 disposed on the second surface of the substrate layer and conductively coupled to the radiating structure, the second pair of feed ports disposed linearly in a second axis parallel to the radiating structure and perpendicular to the first axis .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crouch et al (US 2009/0128413 A1) in view of Phillips et al (US 2005/0206568 A1) [both newly cited].
Crouch et al had been discussed and also teach the amplifier circuit comprises: a first differential amplifier coupled to the first pair of feed ports; and a second differential amplifier coupled to the second pair of feed ports (figure 13), but fail to teach a switching circuit and the first pair of feed ports and the second pair of feed ports are disposed asymmetrically relative to .

Claims 10-13 and 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crouch et al (US 2009/0128413 A1) in view of Rudish et al (8,462,071) [of record].
Crouch et al had been discussed but fail to teach wherein the radiating structure comprises a first/second/third/fourth rectangular/quarter-circular shaped monopole antenna.  However, Rudish et al teach wherein the radiating structure comprises a first/second/third/fourth rectangular shaped monopole antenna.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Crouch et al with the radiating structure comprises a first/second/third/fourth rectangular/quarter-circular shaped monopole antenna for the purpose of improving the antenna gain.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Gels et al., Hyuk-Joon et al. and Sun are cited as of interested and illustrated a similar structure to an antenna element assembly.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845